Citation Nr: 0314800	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory and 
concentration problems due to an undiagnosed illness.

3.  Entitlement to service connection for 
depression/irritability due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness. 

5.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

6.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.

7.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.

8.  Entitlement to service connection for sore throats/sinus 
infections/greater susceptibility to colds and flus and 
sensitivity to aerosols and cigarettes due to an undiagnosed 
illness.

9.  Entitlement to service connection for ear infections due 
to an undiagnosed illness.

10.  Entitlement to service connection for digestive 
problems/diarrhea/weight gain or loss due to an undiagnosed 
illness.

11.  Entitlement to service connection for nose bleeds due to 
an undiagnosed illness.

12.  Entitlement to service connection for hypothyroidism.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision that denied 
service connection for various conditions claimed as due to 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War (headaches; memory and concentration 
problems; fatigue; depression and irritability; a skin 
condition; joint and muscle pain; shortness of breath; sore 
throats, sinus infections, a greater susceptibility to colds 
and flus, and sensitivity to aerosols and cigarette smoke; 
ear infections; digestive problems, diarrhea, and weight gain 
or loss; and nose bleeds), and also denied service connection 
for hypothyroidism and PTSD.  The veteran testified at a 
Board hearing held at the RO (Travel Board hearing) in June 
2001.  In September 2001, the Board remanded the matter for 
further action.

The claim for service connection for PTSD is the subject of 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  Current headaches are associated with a diagnosed 
condition which began after active service and was not caused 
by any incident of active service.  

3.  Memory and concentration problems, 
depression/irritability, and fatigue are asssociated with a 
diagnosed mental disorder that began after active service and 
was not caused by any incident of active service.  There is 
no diagnosis of chronic fatigue syndrome.

4.  Preservice acne did not permanently worsen during active 
duty.  No other chronic skin condition is currently shown.

5.  Joint and muscle pains are associated with diagnosed 
conditions which began after active service and were not 
caused by any incident of active service.  There is no 
diagnosis of fibromyalgia.

6.  There is no current disability involving claimed 
shortness of breath.

7.  Sore throats and sinus infections are attributed to known 
clinical diagnoses which began after active service and were 
not caused by any incident of active service; greater 
susceptibility to colds and flus and sensitivity to aerosols 
and cigarettes are not shown.

8.  Ear infections are attributed to known clinical diagnosis 
which began after active service and was not caused by any 
incident of active service.

9  Digestive problems, diarrhea, and weight gain or loss 
complains after service are associated with known clinical 
diagnoses which began after active service and were not 
caused by any incident of active service.  There is no 
diagnosis of irritable bowel syndrome.

10.  There is no current disability involving nose bleeds.

11.  Hypothyroidism began more than a year after active duty 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

The following claimed conditions were not incurred in or 
aggravated by active service:  headaches, memory and 
concentration problems, depression/irritability,  fatigue, a 
skin disorder, joint and muscle pain, shortness of breath, 
sore throats/sinus infections/greater susceptibility to colds 
and flus and sensitivity to aerosols and cigarettes, ear 
infections, digestive problems/diarrhea/weight gain or loss, 
nose bleeds, and hypothyroidism.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from September 
1987 to September 1991, including service on Southwest Asia 
from May to late July 1991 during the Persian Gulf War.  On 
his service enlistment examination in February 1987, the only 
pertinent abnormality noted was acne, for which the veteran 
was taking medication.  Service medical records from the 
veteran's active duty do not otherwise mention the conditions 
now claimed for service connection.  On the service 
separation examination in August 1991, all pertinent 
objective findings were normal (except for some facial acne); 
and on the associated medical history form from August 1991, 
the veteran denied any pertinent history except for acne.  
[The Board notes that some of the writing on the back of the 
August 1991 medical history form was evidently added in 
February 1995 during annual medical screening as part of the 
veteran's reserve/National Guard service.]

After separation from active duty in September 1991, the 
veteran was in the Army Reserve and National Guard.

Post-active duty VA medical records show that in October 1992 
the veteran requested a physical examination.  It was noted 
he was a Persian Gulf War veteran.  He reported that he had 
no symptoms except for feeling more tired and drinking more 
water.  Current examination was essentially normal except for 
some facial pimples, an external hemorrhoidal tag, and 
pruritis ani.  

The next VA medical record is from January 1994, at which 
time the veteran was seen for a complaint of sore throat of 
unknown etiology.  Impressions in March 1994 included a 
question of Gulf syndrome, mononucleosis, chronic sinusitis, 
and cephalgia of unknown etiology.  He was seen for headaches 
in connection with a viral syndrome in April 1994; he also 
had thyroid fullness.  A viral etiology and myositis were 
considered for photophobia, migratory muscle aching, and 
decreased appetite.  By August 1994, there had been marked 
improvement of the thyroid with medication.  It was noted 
that he had had thyroiditis "viral" in November 1994; his 
headaches were less frequent, albeit still daily.  He was 
treated with medication and the headaches were much improved.  

As noted above, a February 1995 entry was written on the back 
of the August 1991 active duty medical history form, and it 
appears that this was done during February 1995 annual 
medical screening as part of the veteran's reserve/National 
Guard service.  This entry bears a date in early February 
1995, and then the veteran's initials.  The February 1995 
entry lists a history of changes in health, swollen or 
painful joints, frequent or severe headaches, dizziness, 
throat trouble, thyroid trouble, shortness of breath, a 
growth under the left arm, frequent trouble sleeping, and 
loss of memory.  The veteran also stated on the form that 
these symptoms had been treated at the VA hospital at Fort 
Meade, South Dakota.  On another annual medical certificate 
for the reserve/National Guard, dated at about the same time 
in early February 1995, the veteran mentioned that he was 
being treated at the Fort Meade VA for variable symptoms 
including headache, joint pain, and a deficient thyroid, 
which he described as Desert Storm related illness.  

He continued to be treated for hypothyroiditis in 1995, as 
well as for recurrent pharyngitis, joint pains, and otitis 
media.  He reported being always tired.  

On June 1995 pulmonary function testing, the results were 
within normal limits, although he had an audible wheeze with 
forced expiration.  

In connection with October 1995 VA treatment, he stated that 
he thought his headaches were due to school and stress.  In 
December 1995, he reported that he had been healthy until 
service in Southwest Asia, after which he had complaints of 
fatigue, headaches, chronic sore throat, joint pain, 
shortness of breath, memory loss, rash, hair loss, and 
depression. 

On neurological evaluation in January 1996 for headaches, 
joint pain, memory difficulty, and numbness, the examiner 
assessed mainly muscle contraction headaches, which were not 
a serious problem.  He also assessed memory problems, which 
were stress-related.  Other assessments were a history of 
intermittent difficulty with elbow and knee joint pains and a 
history of hand numbness with negative examination at 
present, but consistent with possible ulnar neuropathy.

In February 1996, he underwent a VA neuropsychological 
evaluation with regard to memory loss, headaches, and 
depression.  He had deficits in right-sided sensory 
perception, verbal attention, instant verbal memory, 
planning, foresight, and problem solving, suggesting 
multifocal dysfunction.  Possible causes included several 
mild traumatic head injuries and exposure to smoke from oil 
fires in the Persian Gulf.  Diagnoses included cognitive 
disorder not otherwise specified and adjustment disorder with 
mixed anxiety and depressed mood.

On VA psychiatric examination in March 1996, the psychiatrist 
noted the veteran's report of his service experiences.  
Diagnoses were PTSD, cognitive disorder not otherwise 
specified, and dysthymia.

Serous otitis was noted in March 1996.  

In March 1996, the veteran filed claims for service 
connection, attributing various conditions to his service in 
Southwest Asia during the Persian Gulf War.

On VA examination in April 1996, there were no skin rashes or 
lesions; he only had a few scattered freckles.  He had mild 
bilateral cervical adenopathy.  He also had early male 
pattern baldness, a clean scalp without lesions, and 
nontender sinuses.  His thyroid was not enlarged, and there 
was no tenderness or nodule.  His ear canals appeared 
slightly irritated and slightly scaly.  He complained of a 
dry cough and an occasional wheeze, but his exercise 
tolerance was good, and his lungs were completely clear.  No 
digestive system problems were noted.  Examination of his 
musculoskeletal system revealed no functional limitations or 
specific tenderness; he had full range of motion of all 
joints without deformity, and all muscle groups were strong 
and equal.  Diagnoses were hypothyroid, cephalgia, 
depression, fatigue, short term memory loss, and 
arthralgias/myalgias.  

On VA examination in April 1996 for hypothyroidism, no 
abnormalities were noted; there was no enlargement, 
tenderness, or nodule of the thyroid.  He reported fatigue 
and depressed mood, but no nervous, cardiovascular, or 
gastrointestinal symptoms.  He was taking synthroid daily.  
The diagnosis was hypothyroid that was probably 
overcorrected.  

The veteran's wife and his mother submitted statements in 
April 1996, indicating that the veteran had started 
experiencing fatigue, frustration and depression, joint and 
muscle pain, headaches, abnormal weight gain and loss, 
nightmares, nosebleeds, chronic sinus and ear infections, 
sore throats, swollen tonsils, breathing problems, migraines, 
a thyroid disease, emotional ailments.  

In May 1996, he was seen for fatigue, poor sleep, and 
decrease in memory and concentration with diagnoses of 
dysthymia, major depression, highly questionable PTSD, and 
Gulf War syndrome.  

On periodic reserve duty examination in June 1996, he 
reported swollen or painful joints, headaches, dizziness or 
fainting spells, ear, nose, or throat trouble, skin disease, 
thyroid trouble, adverse reaction to serum, drug, or 
medicine, sleep problems, depression or excessive worry, loss 
of memory or amnesia, and nervous trouble.  He noted no 
sequelae of headaches, hypothyroid, or depression.

In July 1996, he was seen for follow-up of Persian Gulf War 
syndrome with headaches, fatigue, myalgia, and depression.  
The major problem in August 1996 was aching in the elbows and 
knees; the assessment was possible early degenerative joint 
disease aggravated by push-ups.   He was seen in November 
1996 for follow-up of Persian Gulf War syndrome with 
insomnia, energy, and mood problems.  Medication was 
continued.  In December 1996, he was seen for fatigue, 
apathy, joint pain, and a presumptive diagnosis of Persian 
Gulf War syndrome.  

A memorandum from December 1996 in connection with reserve 
service reflects complaints of stiffness in the elbows and 
other joints, along with elbow pain and swelling; he was 
exempted from performing push-ups.

On VA examination in December 1996, diagnoses included 
tension or contraction type headaches, memory loss, elbow 
pain secondary to mild tendonitis, mild arthralgias of the 
knees which did not functionally restrict him outside of 
running over three miles.  He also was diagnosed with 
fatigue, but he did not meet the criteria for chronic fatigue 
syndrome; the examiner felt that fatigue was due to 
depression or dysthymia.  The examiner also felt that fatigue 
was not due to hypothyroidism, and he questioned the 
diagnosis of hypothyroidism.

He was also examined by the VA for psychiatric problems in 
December 1996.  He reported symptoms of PTSD since service in 
the Persian Gulf War.  He also had symptoms of major 
depression, and the symptoms of depression.  Diagnoses 
included major depression, in partial remission, and PTSD.  
He also was noted as having hypothyroidism, joint pain, 
especially in the knees and elbows, and headaches.  The 
examiner commented that major depression was due to both 
Persian Gulf War experience and the loss of a cousin.  

In February 1997, he still needed medication for chronic 
fatigue, with continued insomnia and stress at home.  By 
April 1997, he stated that his throat and ears were a big 
problem.  He had mild cervical adenopathy.  Assessments 
included hypothyroid and arthralgias.  He continued to have 
partner relational problems and an assessment of Gulf War 
syndrome in May 1997.  In September 1997, he was treated for 
allergic rhinitis, stress, and hypothyroid.  He continued to 
have a sore throat in October 1997, with an assessment of 
unknown etiology; a throat culture the next month was 
negative.  

The veteran reported right and left elbow problems in 
February 1998; he was given tennis elbow straps.  He also 
reported feeling pretty fair, although his throat still hurt 
off and on.  He was treated for recurrent tonsillitis and 
pharyngitis in March 1998.  In April 1998, he had a 
tonsillectomy for chronic infected tonsils.  In September 
1998, it was noted that he had the symptoms of PTSD per a 
questionnaire.  He continued feeling "blue" in October 
1998, with poor sleep, hypersomnia, fatigue, and ongoing 
stress.  Problems with his wife were noted, and he was 
assessed as having major depression.  In November 1998, 
stresses included continued conflict with a stepson.

On dysthymia follow-up in February 1999, he was doing well on 
medication with mild decrease in sex drive; temper control 
issues remained somewhat of a problem.  In May 1999, he 
reported left arm tingling and losing feeling in the 4th and 
5th fingers recently; assessments included anemia of unknown 
etiology, hypothyroid, and dysthymia.  In September 1999, he 
complained of right knee pain; but the pain appeared to be 
temporarily related to a right heel injury from that summer.

In January 2000, he presented with occasional pain on the 
bottom of his left heel ever since injuring it while jumping 
over a creek about one and half years earlier.  X-rays were 
negative for any recent or remote bone injury; there may have 
been the beginning of a plantar calcaneal spur on the left, 
but it was very small.  He had an assessment of plantar 
fasciitis and heel spur syndrome on the left.  

On complaint of heartburn, knee pain, and more depression 
lately in March 2000, assessments were hypothyroid, 
dysthymia, and gastroesophageal reflux disease.

On regular check-up in September 2000, he reported feeling 
down, depressed, or hopeless in the past month.  He stated 
that he had problems with finances and a lot of stress from 
family matters.  He stated that his headaches were not as 
frequent as they had been, but he had more fatigue again 
lately.  His elbows still hurt quite often, and he had 
occasional knee discomfort.  Examination revealed no problems 
with the throat, nares, or ears.  His thyroid had no nodules 
or enlargement.  Lungs were clear.  Bowel sounds were active, 
and there was no organomegaly, masses, or tenderness.  The 
assessments included "Persian Gulf symptoms" and dysthymia.  

He was seen in January 2001 with a history of depression and 
relationship stress.  He had anger management problems.  The 
diagnoses were dysthymic disorder and partner relational 
problem.  The examiner recommended counseling because of 
marital conflict.  

He reported continuing bilateral elbow pain in March 2001.  
He also was concerned about recent weight gain despite no 
decrease in physical activity.  He expressed worry that his 
thyroid might be out of balance further.  He reported being 
on the same dose of thyroid for quite some time.  He also 
reported stress from his marriage and noted taking medication 
for dysthymia.  Assessments were hypothyroid, dysthymia, and 
erectile dysfunction.  

In April 2001, he also was concerned with low testosterone 
levels, and it was noted that he developed vertigo and 
syncopal episodes on testosterone injections.  He also had 
been having sinus and allergy problems.  He had had some 
facial discomfort, a nasal discharge, and slightly raw throat 
for several weeks.  He was sleeping fairly well, and he was 
taking thyroid and dysthymia medication faithfully.  The 
tympanic membranes were slightly dull with some fluid bubbles 
but no redness.  He was slightly tender over the frontal 
sinus.  Nares were very swollen.  He had no cervical 
adenopathy.  Lungs were clear.  Assessments were 
hypogonadism, dysthymia, hypothyroid, and allergic rhinitis 
with sinusitis.  

The veteran testified at a Travel Board hearing in June 2001 
that he first received treatment for the claimed conditions 
more than a year after service, at the Fort Meade VAMC.  He 
related that he was mainly being treated now for depression, 
a thyroid condition, and fatigue.  He testified that his PTSD 
stressor was a July 11, 1991, vehicle explosion in Southwest 
Asia that injured two friends (including his roommate, Robert 
Spearrow) who had switched duties with him.

Medical records show that after reportedly falling from a 
chair, the veteran underwent an open reduction and internal 
fixation of the left distal fibula with ligament repair in 
October 2001.  

On examination in connection with reserve service in April 
2002, the only identified abnormality was decreased visual 
acuity; all other systems were normal.  It was noted that his 
hypothyroidism was stable on medication for 5 years.  
However, on accompanying medical history report, the veteran 
noted sinusitis, hay fever, thyroid trouble, painful 
shoulder, elbow, or wrist, numbness or tingling, swollen or 
painful joints, broken bones (broken leg from October 2001), 
frequent indigestion or heartburn, skin diseases, recent 
unexplained weight change, headaches, heart trouble or 
murmur, sleep problems, and depression or excessive worry.  
He denied various respiratory symptoms, ear, nose, or throat 
problems, stomach problems, adverse reaction to serum, food, 
insect stings, or medicine, prolonged bleeding, and memory 
loss.  He said that he was currently in good health.  He 
clarified that he had been taking medication for thyroid 
problems for 5 years and that his elbows were arthritic and 
painful when doing push-ups.  
 
In May 2002, the veteran sought VA treatment for a growth on 
the inside of his left thigh that he had just noticed the day 
before.  It was also noted on mental health screening that in 
the past month he had not felt depressed or down.  He 
reported exercising regularly (running 4 times per week for 
10 to 12 miles per week).

On VA annual physical examination in May 2002, he appeared 
very well; affect was very happy and outgoing.  Tympanic 
membranes were intact, without redness or cerumen in the 
canals.  His throat was clear.  There was no sinus tenderness 
on palpation.  His lungs were completely clear.  No abnormal 
skin lesions were noted; he had one small skin tag in the 
upper interior left thigh, but he was reassured about this.  
Bowel sounds were active, and abdominal examination revealed 
no hepatosplenomegaly or tenderness.  A left ankle fracture 
from October 2001 was noted, but it was healing well.  In 
fact, he was starting to run again.  Urinalysis and blood 
counts were normal, with no sign of infection.  There was no 
sign of anemia.  The examining doctor discussed further 
treatment for depression, but both the doctor and the veteran 
decided that he certainly did not need further treatment at 
the time.  Assessments were hypothyroidism; dysthymia, in 
remission; hyperlipidemia; testicular hypofunction; allergic 
rhinitis, stable at present; status post fracture of the left 
ankle.

On VA treatment in August 2002 for high cholesterol, the 
veteran complained of a sore throat that had been going on 
for several weeks.  He reported being extremely physically 
active.  On examination, he appeared very healthy.  His 
tympanic membranes were intact without redness.  His nares 
were patent without discharge.  His throat was very slightly 
erythematous.  No exudate was noted.  Only minimal cervical 
adenopathy was noted at all.  There was no sinus tenderness 
on palpation.  His lungs were completely clear.  The 
assessments were hyperlipidemia, improved, and pharyngitis, 
probably viral.  

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence (except with regard to the claim for service 
connection for PTSD).  Identified medical records have been 
obtained, and necessary VA examinations have been provided.  
The VA has satisfied the notice and duty to assist provisions 
of the law as to these claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttable presumed for certain 
chronic diseases, such as endocrine disorders and arthritis, 
which are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.  The Persian Gulf War illness provisions were 
amended effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. 1117; 38 
C.F.R. 3.317.

1.  Headaches

Medical records from the veteran's 1987-1991 active duty are 
negative for headaches.  He was first seen for this condition 
more than a year after active service.  Post-service medical 
records refer to diagnosed cephalgia, muscle contraction 
headaches, and headaches related to viral syndromes and 
colds.  As a diagnosed condition is involved (and not one of 
the special listed condition of the Persian Gulf War law), 
the law on presumptive service connection for Persian Gulf 
War illness does not not apply.  The evidence demonstrates 
that diagnosed headaches began long after active service and 
were not caused by any incident of service.  As the contition 
was not incurred in or aggravated by service, service 
connection is not warranted.

2.  Memory and concentration problems, depression, 
irritability, fatigue.  

With regard to memory loss and concentration problems, 
depression, irritability, and fatigue, such are not shown 
during the veteran's active duty.  Such complaints first 
appeared more than a year after active service, and they have 
been medically attributed to a diagnosed mental disorder.  
Chronic fatigue syndrome has not been diagnosed.  As a 
diagnosed mental condition is the source of these complaints, 
the law on presumptive service connection for Persian Gulf 
War illness does not not apply.  The evidence demonstrates 
that diagnosed mental disorder began long after active 
service and were not caused by any incident of service.  As 
the condition was not incurred in or aggravated by service, 
service connection is not warranted.

3.  Skin condition

Acne was noted when the veteran entered and left active duty, 
as well as subsequent to service.  There is no indication 
that acne was permanently worsened in service, and thus 
aggravation of preservice acne is not shown.  No other 
chronic skin condition is currently demonstrated, and without 
competent medical evidence of the current existence of a 
claimed disability, there may be no service connection.  
Degmetich, supra.  A claimed skin condition was not incurred 
in or aggravated by service, and thus service connection is 
not warranted.

4.  Joint and muscle pain

With regard to claimed joint and muscle pain, such is not 
shown during the veteran's active duty.  Joint and muscle 
complaints first appeared more than a year after active duty, 
and they have essentially been attributed to diagnosed 
conditions (such as transient post-service injuries).  There 
is no diagnosis of fibromyalgia.  The evidence does not show 
other joint and muscle pain to a compensable degree since 
service, and thus there is no basis for service connection 
under the Persian Gulf War provisions.  A claimed condition 
manifested by joint and muscle pain was not incurred in or 
aggravated by service, and thus service connection is not 
warranted.

5.  Shortness of breath

With regard to shortness of breath, no such problem was shown 
in service, and there were no related complaints until years 
after service.  The veteran's pulmonary function tests have 
been normal, and he has good exercise tolerance.  There is 
mention of some wheezing at times, but there is no finding of 
any respiratory impairment.  The evidence does not show 
shortness of breath from undiagnosed illness to a compensable 
degree since service, and thus there is no basis for service 
connection under the Persian Gulf War provisions.  No 
diagnosed respiratory disorder is shown.  A claimed condition 
manifested by shortness of breath was not incurred in or 
aggravated by service, and thus service connection is not 
warranted.

6.  Sore throats, sinus infections, greater susceptibility to 
colds and flus, and sensitivity to aerosols and cigarettes 

With regard to sore throats, sinus infections, greater 
susceptibility to colds and flus, and greater sensitivity to 
aerosols and cigarettes, there is no evidence of such a 
problem during active duty, and related complaints first 
appear years after service.  He has also been treated on 
occasion since service for pharyngitis, colds, and allergic 
rhinitis with sinusitis.  He also underwent a tonsillectomy 
for chronic infected tonsils in 1998.  Post-service sore 
throats and infections have been attributed to pharyngitis, 
sinusitis, allergic rhinitis, and tonsillitis, which are 
diagnosed illnesses.  Since these symptoms are not 
attributable to an undiagnosed illness, service connection 
for these symptoms is not warranted based on the Persian Gulf 
War presumptions.  The diagnosed conditions are not medically 
linked to service, and thus direct service connection also is 
not in order.  Moreover, there is no showing of sensitivity 
to aerosols and cigarettes, beyond what normal people might 
experience, and thus no related disability which might be 
service connected is shown.


7.  Ear infections

With regard to ear infections, such are not shown in active 
service or for more than a year later.  Since service the 
veteran has been diagnosed on occasions with serous otitis 
and with otitis media.  Since the ear infections are 
attributable to a diagnosed condition, service connection is 
not warranted based on the Persian Gulf War presumption.  The 
diagnosed condition is not medically linked to service, and 
thus direct service connection also is not in order.

8.  Digestive problems, diarrhea, weight gain or loss

With regard to digestive problems, diarrhea, and weight gain 
or loss, the service medical records do not show any such 
problems.  Related complaints first appear years after 
service, and either have been medically attributed to 
diagnosed conditions, and where not so attributed, the 
symptoms do not represent illness to a compensable degree.  
There is no diagnosis of the Persian Gulf War illness of 
irritable bowel syndrome.  Consequently, service connection 
for this claimed disability is not warranted on either a 
direct basis or under the Persian Gulf War provisions.

9.  Nose bleeds

With regard to nose bleeds, the service medical records do 
not show any such problem, nor are there medical records of 
the problem after service.  In the absence of the current 
existence of the claimed disability, service connection is 
not warranted.

10.  Hypothyroidism

With regard to hypothyroidism, such is not shown during the 
veteran's 1987-1991 active duty or for a few years later.  
This is a diagnosed condition and the Persian Gulf War 
provisions do not apply.  The medical evidence does not link 
this post-service condition to service, and thus direct 
service connection also is not warranted.

11.  Benefit of the doubt

The preponderance of the evidence is against the above claims 
for service connection.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for headaches is denied.

Service connection for memory and concentration problems is 
denied.

Service connection for depression/irritability is denied.

Service connection for fatigue is denied.

Service connection for a skin condition is denied.

Service connection for joint and muscle pain is denied.

Service connection for shortness of breath is denied.

Service connection for sore throats/sinus infections/greater 
susceptibility to colds and flus and sensitivity to aerosols 
and cigarettes is denied.

Service connection for ear infections is denied.

Service connection for digestive problems/diarrhea/weight 
gain or loss is denied.

Service connection for nose bleeds is denied.

Service connection for hypothyroidism is denied.


REMAND

The remaining issue on appeal is service connection for PTSD.  
The RO denied service connection for PTSD on the basis that, 
while PTSD had been diagnosed on VA examination, a service 
stressor had not been verified.  At his Board hearing, the 
veteran testified that the traumatic incident that 
precipitated PTSD was a July 11, 1991 vehicle explosion 
(while he was stationed in Southwest Asia) that injured two 
of his friends, including Robert Spearrow, who had switched 
duties with him.  

In August 2002, the RO requested stressor verification by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In August 2002, USASCRUR responded that the 
information provided about the alleged in-service stressor 
was insufficient to conduct meaningful research.  In December 
2002, the RO sent the veteran a follow-up letter regarding 
his PTSD claim, informing him that more specific information 
from him was needed to assist in verifying the occurrence of 
an alleged in-service stressor.

In its prior request to the USASCRUR, the RO provided only 
identifying information for the veteran himself and his 
service personnel records.  There was no mention of the July 
11, 1991, accident or the name of one of the injured 
soldiers, who purportedly was a roommate of the veteran in 
service.  As part of the duty to assist the veteran, the RO 
should attempt to verify this alleged service stressor 
through USASCRUR.  In its letter to the USASCRUR, the RO 
should provide specific information regarding the named 
soldier who was injured (Robert Spearrow), the date of the 
incident (July 11, 1991), and the veteran's unit.

Therefore, this issue is remanded to the RO for the following 
development:

1.  The RO should forward an account of 
the veteran's alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.  The RO 
should specify in its request that the 
USASCRUR attempt to verify whether a 
soldier named Robert Spearrow and 
attached to the veteran's unit was 
injured in an explosion on July 11, 1991.  
If the USASCRUR is unable to investigate 
the matter due to insufficient 
information, such should be documented 
for the claims folder.

2.  After the above development has 
been accomplished, the RO should review 
the claim for service connection for 
PTSD.  If the claim is denied, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond, before the case 
is returned to the Board.

On remand the veteran may submit additional evidence and 
argument on the matter the Board remands to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



